J-A12020-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

CHELSEA M. PACE                                   IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

MICHAEL J. RANALLI

                            Appellant                 No. 1786 EDA 2015


                       Appeal from the Order May 7, 2015
               In the Court of Common Pleas of Delaware County
                      Criminal Division at No(s): 15-80475


BEFORE: BENDER, P.J.E., PANELLA, J., and STEVENS, P.J.E.*

MEMORANDUM BY PANELLA, J.                          FILED OCTOBER 18, 2016

        Appellant, Michael J. Ranalli, appeals from the order granting appellee,

Chelsea M. Pace, a final Protection From Abuse (“PFA”)1 order protecting her

from Ranalli. Ranalli raises several arguments against the sufficiency of the

evidence presented at the PFA hearing, as well as challenges to the PFA

court’s evidentiary ruling and the facial validity of 23 Pa.C.S.A. § 6102(a).

After careful review, we vacate and remand.

        The essential facts of this case are undisputed. Pace and Ranalli are

parents of a minor child. During the relevant period of time, there was no

court order governing the custody arrangements followed by the parties. It
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
    23 Pa.C.S.A. §§ 6101-6122.
J-A12020-16


is undisputed that Pace had primary physical custody of the child, with

Ranalli exercising partial physical custody, primarily on weekends.

      On April 12, 2015, Ranalli and Pace had a disagreement over the

informal custody arrangements. After the disagreement, neither Pace nor

Ranalli’s father (“Grandfather”) could contact Ranalli. Grandfather contacted

Pace and forwarded her texts that Ranalli had sent him in December 2014

and sometime in February or March 2015.

      The December 2014 text read, “I want to drug Chelsea so she dies. I

was seeing spots earlier when I was texting her. She literally makes me

mentally sick.” N.T., PFA Hearing, 5/7/15, at 12-13. Grandfather testified

that the second text exchange occurred sometime in February or March

2015. See id., at 9. In this text message, Ranalli told Grandfather, “I

promise if I am ordered to pay one more penny I will go to jail over her.”

Id., at 10. Furthermore, he texted, “She gives me murderious/suicidal [sic]

thoughts. If she wins I am going to do something. This is horse she [sic].

Greedy peace [sic] of shit. I wish somebody would feed her rat poison or get

cancer in her fucking vagina.” Plaintiff’s exhibit 1.

      It is undisputed that Ranalli was referencing a March 2015 support

hearing when he texted “If she wins…” PFA Hearing, 5/7/15, at 24-25. After

the hearing, Ranalli’s support obligation was increased. See id., at 25.

      After Grandfather sent these texts to Pace, she responded, “Thank

you, they will really help[.]” Plaintiff’s exhibit 1. Pace subsequently filed the


                                      -2-
J-A12020-16


instant PFA petition. After the PFA court entered the final PFA order, Ranalli

filed this timely appeal.

      Our standard of review of a protection from abuse order is as follows:

      When a claim is presented on appeal that the evidence was not
      sufficient to support an order of protection from abuse, we
      review the evidence in the light most favorable to the petitioner
      and granting her the benefit of all reasonable inferences,
      determine whether the evidence was sufficient to sustain the
      trial court’s conclusion by a preponderance of the evidence.

Miller on Behalf of Walker v. Walker, 665 A.2d 1252, 1255 (Pa. Super.

1995) (citations omitted). This Court defers to the lower court’s credibility

determinations as to witness credibility. See Raker v. Raker, 847 A.2d 720,

724 (Pa. Super. 2004). “If a trial court erred in its application of the law, an

appellate court will correct the error.” Viruet ex rel. Velaszquez v.

Cancel, 727 A.2d 591, 593 (Pa. Super. 1999) (citation omitted).

      Ranalli raises several issues, but we need only address his third issue,

concerning the PFA court’s evidentiary ruling. “[T]he admission of evidence

is within the sound discretion of the trial court and will be reversed only

upon a showing that the trial court clearly abused its discretion.”

Commonwealth v. Fransen, 42 A.3d 1100, 1106 (Pa. Super. 2012).

      During the hearing, Pace presented evidence regarding the dispute

that triggered Grandfather’s transmission of the text messages to Pace. See

N.T., PFA Hearing, 5/7/15, at 6-7. When Ranalli sought to explore the

circumstances of this dispute further, the PFA court ruled that such

circumstances were irrelevant. See N.T., PFA Hearing, 5/7/15, at 34. In

                                     -3-
J-A12020-16


direct contrast, however, the PFA court based its decision that Pace was in

“fear of imminent bodily injury”2 in part upon the fact that “[Ranalli] had

withheld custody of [the child], failed to abide by the informal custody

arrangements that had been in place between [Pace and Ranalli], and had

refused to disclose the location of [the child] to [Pace or Grandfather.]” PFA

Court Opinion, 7/9/15, at 10.

       Clearly, a court abuses its discretion if it relies on facts to reach its

decision that it had previously deemed irrelevant. If the PFA court wishes to

rely on the circumstances of the custody dispute to support its finding, it

cannot preclude Ranalli from addressing those circumstances on relevancy

grounds. On the other hand, if the PFA court is able to find that Pace

suffered from a reasonable fear of imminent serious bodily injury in the

absence of consideration of the custody dispute, then its relevancy ruling

can stand.

       In any event, we are constrained to vacate the final PFA order and

remand for further proceedings in accordance with this memorandum.

       Order vacated. Case remanded for proceedings consistent with this

memorandum. Jurisdiction relinquished.


____________________________________________


2
  We note for clarification purposes that not only must the fear be imminent,
it must also be reasonable. Thus, the PFA court must not only find that Pace
had a subjective fear of imminent serious bodily injury, but also that such
fear was also reasonable. See 23 Pa.C.S.A. § 6102(a), “Abuse.”



                                           -4-
J-A12020-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/18/2016




                          -5-